 

INDEPENDENT DIRECTOR AGREEMENT 

 

 

THIS INDEPENDENT DIRECTOR AGREEMENT is made effective as of the 15 January, 2019
(the “Agreement”), between Chee Corp., a Nevada corporation with an address at
Shandong Province, Haiyang City, Environmental  protection district, Building
15# unit 3, room 302, 265100, China (the “Company”), and Zhang Shufang
(“Director”). 

 

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available to serve on the board of directors of the Company
(the “Board”); and 

WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board, 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows: 

1. Service as Director. Director will serve as a director of the Company and
perform all duties as a director of the Company, including without limitation
(a) attending meetings of the Board, (b) serving on one or more committees of
the Board (each a “Committee”) and attending meetings of each Committee of which
Director is a member, and (c) using reasonable efforts to promote the business
of the Company. The Company currently intends to hold at least one in-person
regular meeting of the Board and each Committee each quarter, together with
additional meetings of the Board and Committees as may be required by the
business and affairs of the Company. In fulfilling his responsibilities as a
director of the Company, Director agrees that he shall act honestly and in good
faith with a view to the best interests of the Company and exercise the care,
diligence and skill that a reasonably prudent person would exercise in
comparable circumstances. 

2. Compensation and Expenses. Upon submission of appropriate receipts, invoices
or vouchers as may be reasonably required by the Company, the Company will
reimburse Director for all reasonable out-of-pocket expenses incurred in
connection with the performance of Director’s duties under this Agreement. 

 

3. Director and Officer Liability Insurance. To the extent the Company maintains
an insurance policy or policies providing directors’ and officers’ liability
insurance, Director shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
of the Company’s directors or officers. 

4. Limitation of Liability; Right to Indemnification. Director shall be entitled
to limitations of liability and the right to indemnification against expenses
and damages in connection with claims against Director relating to his service
to the Company to the fullest extent permitted by the Company’s Certificate of
Incorporation and Bylaws (as such documents may be amended from time to time),
the General Corporation Law of the State of Nevada and other applicable law. 

5. Amendments and Waiver. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement. 

6. Binding Effect. This Agreement will be binding upon and inure to the benefit
of and be enforceable by the parties and their respective successors and
assigns. 

7. Severability. The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement. 



8. Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Nevada applicable to contracts made
and to be performed in that state without giving effect to the principles of
conflicts of laws. 

9. Entire Agreement. This Agreement constitutes the entire understanding between
the parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and prior agreements and understanding relating
to such subject matter. 

10. Miscellaneous. This Agreement may be executed by the Company and Director in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. Any party may execute this Agreement by facsimile signature and the
other party will be entitled to rely on such facsimile signature as evidence
that this Agreement has been duly executed by such party. Any party executing
this Agreement by facsimile signature will promptly forward to the other party
an original signature page by overnight courier. Director acknowledges that this
Agreement does not constitute a contract of employment and does not imply that
the Company will continue his service as a director for any period of time. 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown above.

 

 

 

 

Chee Corp

 

 

By:

 

/s/Zhang Shufang

Name:

 

Zhang Shufang     

Title:

 

President

 

/s/ Zhang Shufang

President      

 